  Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 1 of 7 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                      FORTHE EASTERN DISTRICT OF MISSOURI
                        .       EASTERN DIVISION




TRACY LYNN BROWN,

       Plaintiff,

              vs.                                     Case No.:

EXPRESS SCRIPTS INC.,

      Defendant,




                                CIVIL COMPLAINT


       Plaintiff Tracy Lynn Brown, ("Plaintiff' or "Tracy Brown") for its complaint

against Defendant Express Scripts Inc., ("Defendant" or "Express Scripts Inc.") hereby

alleges as follows:

                             NATURE OF THE ACTION

1. This is a civil action pursuant ERISA § 502(a)(l)(A), 29 U.S.C. § 1132(a)(l)(A),

   ERISA § 502(c), 29 U.S.C. § 1132(c), and 29 U.S.C. § 1024(b)(4) against Defendant

   for failure to provide requested plan documents in direct violation of the Employee

   Retirement Income Security Act.




                                            1
Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 2 of 7 PageID #: 2



                       PARTIES, JURISDICTION AND VENUE

2. Plaintiff, Tracy Lynn Brown, is and at all times a citizen of the United States and

    resides in Pacific, Missouri.

3. Defendant and plan administrator Express Scripts, Inc. ("ESI''), is, and at all times

    material hereto was, a corporation organized and existing under the laws of the

    state of Delaware, with its principal place of business in St. Louis County,

    Missouri. It is a citizen of the states of Missouri and Delaware.

4. This Court has jurisdiction of Plaintiffs' federal law claims pursuant to 28 U.S.C.

    § 1331, as this case involves questions of federal law.

 5. Venue is proper in the Eastern District of Missouri under 28 USC§ 139l(a)

    because a substantial part of the events or omissions giving rise to these claims

    occurred in this District and Express Scripts Inc., is subject to personal jurisdiction

    in the District.


                            STATEMENT OF FACTS


6. On November 21, 2016, Plaintiff Tracy Lynn Brown was approved for short term

    disability coverage through the Defendants' third-party administrator (Sedgwick

    Claims Management Services).

7. On March 22nd, 2017, the Defendants' short-term disability company (Sedgwick),

    applied for long term disability coverage on behalf of Plaintiff Tracy Lynn Brown.




                                           2·
Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 3 of 7 PageID #: 3



8. On June 5th, 2017, Plaintiff Tracy Lynn Brown was denied long term disability

    benefits by Defendants' insurance company Metropolitan Life Insurance

    Company.

9. On June 9th, 2017, Plaintiff Tracy Lynn Brown retained attorney Matt Davis for

    representation and to file an appeal regarding the denial of long-term disability

    benefits.

IO.On June 12th, 2017, attorney Matt Davis, through certified letter, requested the

    following documentation from MetLife and Defendant Express Scripts Inc, on

    behalf of Plaintiff Tracy Lynn Brown: Any and all summary plan descriptions,

    policies, certificates of insurance, complete copy of employment file, pay records

    and other plan documents related to short term and long-term disability policies.

 11. As of July 18th, 2017, Plaintiffs' attorney Matt Davis had not received any

    documentation from Defendant and plan administrator Express Scripts Inc. On this

    date, Plaintiffs' attorney Matt Davis, sent a second certified letter to the Defendant

    and plan administrator requesting the same documentation outlined in paragraph 9.

 12. Saturday, December 2nd, 2017 was the deadline date to file an appeal on behalf

    Plaintiff Tracy Lynn Brown.

 13. On Thursday November 30th, 2017, Plaintiff attorney received a copy of the

    certificate of insurance from the Defendant via email, (specifically Karen Clay-

    Business Analyst/Human Resources). Plaintiff attorney responded to this very

    email requesting a plan document for voluntary LTD benefits, and also the

    Summary Plan Description for all LTD benefits, core, voluntary and buy-up.

                                           3
Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 4 of 7 PageID #: 4



 14. On Monday, December 4th, 2017, Plaintiff attorney Matt Davis officially filed the

    appeal with Metropolitan Life Insurance Company.

 15. On February 7th, 2018, Plaintiff Tracy Lynn Brown's appeal was denied.

 16. On September 19th, 2018, attorney Matt Davis withdrew his representation of

    Plaintiff Tracy Lynn Brown. As of this date, the documentation outlined in

    paragraph 10 and 13, less the certificate of insurance, were never received.




                                     COUNT I.

Claim for ERISA penalties pursuant ERISA § 502(c), 29U.S.C.§1132(c)(l)(B),

29 U.S.C. § 1132(a)(l)(A), and 29U.S.C.§1024(b)(4) for violation of Federal Law

 17. Plaintiff re-alleges and incorporates herein each and every allegation contained in


    paragraphs 1 through 16 of this Complaint as if fully set forth set forth herein.


 18. As a matter of technical pleading, if an administrator violated ERISA § 502(c), "a

    civil action may be brought (1) by a participant or beneficiary (A) for relief

    provided for in subsection (c) of this section." ERISA § 502(a)(l)(A), 29 U.S.C. §

     1132(a)(l)(A).

 19. Under 29 U.S.C. § 1024(b)(4), "The administrator shall, upon written request of

    any participant or beneficiary, furnish a copy of the latest updated summary, plan

    description, and the latest annual report, any terminal report, the bargaining

    agreement, trust agreement, contract, or other instruments under which the plan is

                                           4
Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 5 of 7 PageID #: 5



   established or operated." Here, plan information was requested by Plaintiff

   attorney on three separate occasions, twice by certified mail on June 12th, 2017,

   and July 18th, 2017 respectively. The third request occurred on.Thursday,

   November 30th, 2017 via email response to Defendant (specifically Karen Clay-

   Business Analyst/Human Resources) who had just emailed the certificate of

   insurance to Plaintiff attorney on this same day. Plaintiff attorney responded to the

   same email from Karen Clay requesting a plan document for voluntary LTD

   benefits, and also the Summary Plan Description for all LTD benefits, core,

   voluntary and buy-up. She never replied to the email request.

20. The Employee Retirement Income Security Act of 1974, as amended, makes it

   unlawful for "Any administrator who fails or refuses to comply with a request for

   any information which such administrator is required by this subchapter to furnish

   to a participant or beneficiary (unless such failure or refusal results from matters

   reasonably beyond the control of the administrator) by mailing the material

   requested to the last known address of the requesting participant or beneficiary

   within 30 days after such request may in the court's discretion be personally liable

   to such participant or beneficiary in the amount of up to $100 a day from the date

   of such failure or refusal, and the court may in its discretion order such other relief

   as it deems proper." ERISA § 502(c)(1)(B), 29 U.S.C. § 1132(c)(l)(B). Here, as of

   this date,· the Defendants' by law have failed to provide critical plan documents

   that were needed to afford the Plaintiff proper representation for her appeal.



                                          5
  Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 6 of 7 PageID #: 6



                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tracy Lynn Brown prays this Court to enter judgment in

its favor and against Defendant for actual damages, court fees, costs and for such other

and further relief which the Court deems necessary and just under the


circumstances:

   1. Award Plaintiff compensatory damages pursuant ERISA § 502(c)(l)(B) in the

       amount of $47,080. This total represents the amount by law of $110 for each day

       the Defendant missed the initial 30-day deadline. The total represents 428 days,

       starting from July 18, 2017 to September 19th, 2018.

   2. Award Plaintiff$100,000 in punitive damages to deter future reckless and

       egregious behavior by Defendant.

   3. Such other and further relief as the Court may deem just and proper.


Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: ( 1) is not being presented for an

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically, so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery; and (4) the


                                              6
  Case: 4:19-cv-00808-JMB Doc. #: 1 Filed: 04/01/19 Page: 7 of 7 PageID #: 7



complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with

the Clerk's Office may result in the dismissal of my case.



I declare under penalty of perjury that the foregoing is true and correct.




Tracy Brown
1920 Bogey Hill Drive
Pacific, Missouri 63069
Phone: (636) 900-2158
Email: info@bfgrpllc.com




                                              7
